Exhibit 10.30
AGREEMENT
     This Agreement made as of the 12th day of March, 2010 by and between
Tollgrade Communications, Inc., a Pennsylvania corporation (the “Corporation”),
and Jennifer M. Reinke, an individual residing in the Commonwealth of
Pennsylvania and an employee of the Corporation (the “Executive”).
WITNESSETH:
     WHEREAS, the Board of Directors of the Corporation has determined that it
is in the best interests of the Corporation to enter into this Agreement with
the Executive;
     WHEREAS, the Executive desires to obtain certain benefits in the event
his/her employment is terminated; and
     WHEREAS, the Corporation and the Executive intend that this Agreement
supersede and replace the following agreement(s) previously entered into by and
between the Corporation and the Executive: Severance letter agreement dated
November 16, 2009.
     NOW, THEREFORE, the parties hereto, each intending to be legally bound
hereby, agree as follows:

1.   Definition of Terms. The following terms when used in this Agreement shall
have the meaning hereafter set forth:

  (a)   “Annual Salary Adjustment Percentage” shall mean the mean average
percentage increase in base salary for all members of the Executive Committee of
the Corporation during the two full calendar years immediately preceding the
time to which such percentage is being applied; provided, however, that if after
a Change-in-Control, as hereinafter defined, there should be a significant
change in the number of members of the Executive Committee of the Corporation or
in the manner in which they are compensated, then the foregoing definition shall
be changed by substituting for the phrase “Executive Committee of the
Corporation” the phrase “persons then performing the functions formerly
performed by the Executive Committee of the Corporation.”     (b)   “Board” or
“Board of Directors” means the Board of Directors of the Corporation.     (c)  
“Cause for Termination” shall be limited solely and exclusively to any of the
following grounds:

  (i)   Fraud, misappropriation, theft, embezzlement or other willful and
deliberate acts of similar dishonesty;

1



--------------------------------------------------------------------------------



 



  (ii)   Conviction of, or a plea of guilty or nolo contendre to, a felony or a
crime involving moral turpitude;     (iii)   Illegal use of drugs in the
workplace;     (iv)   Intentional and willful misconduct that subjects the
Corporation to criminal liability or material civil liability;     (v)   Willful
and deliberate breach of the Executive’s duty of loyalty, including, but not
limited to, the diversion or usurpation of corporate opportunities properly
belonging to the Corporation;     (vi)   Willful and deliberate disregard of the
Corporation’s policies and procedures in any material respect;     (vii)  
Material breach or violation of the Corporation’s Code of Ethics for Senior
Executive and Financial Officers or a material breach or violation of the
Corporation’s Code of Business Conduct and Ethics, if applicable;     (viii)  
Willful and deliberate breach or violation of any of the material terms of this
Agreement, including but not limited to, the covenants and restrictions set
forth in this Agreement;     (ix)   Willful and deliberate insubordination,
willful and deliberate refusal to perform, or willful gross neglect in the
performance of, his/her duties or responsibilities, or willful and deliberate
refusal to follow the proper instructions of the Corporation, if any; or     (x)
  Failure of the Executive to fully cooperate as directed by the Corporation in
any action, litigation, investigation or other proceeding brought before or by
any Governmental Authority.

      For purposes of this definition, no act, or failure to act, on the
Executive’s part shall be considered “deliberate,” “intentional” or “willful”
unless done, or omitted to be done, by the Executive with a lack of good faith
and with a lack of reasonable belief that his action or omission was in the best
interests of the Corporation.     (d)   “Change-in-Control” shall be deemed to
have occurred as of the first day following the occurrence of any one or more of
the following:

  (i)   Any Person (other than the Person in control of the Corporation as of
the date of this Agreement, or other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation, or a corporation
owned directly or indirectly by the stockholders of the Corporation in
substantially the same proportions as their ownership of

2



--------------------------------------------------------------------------------



 



      stock of the Corporation), becomes the beneficial owner (as defined in
Rule 13d-3 of the General Rules and Regulations under the United States
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Corporation representing more than 35% of the combined voting
power of the Corporation’s then outstanding securities;     (ii)   Liquidation
of the Corporation;     (iii)   The sale or disposition of all or substantially
all of the Corporation’s assets;     (iv)   A merger, consolidation, or
reorganization of the Corporation with or involving any other entity, other than
a merger, consolidation, or reorganization that would result in the voting
securities of the Corporation outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 65% of the combined voting power of
the voting securities of the Corporation (or such surviving entity) outstanding
immediately after such merger, consolidation, or reorganization or     (v)   The
Incumbent Directors ceasing for any reason to constitute at least a majority of
the Board of Directors.

      “Change-in-Control” shall not include, however, a restructuring,
reorganization, merger, or other change in capitalization in which the Persons
who own an interest in the Corporation on the date hereof (the “Current Owners”)
(or any individual or entity which receives from a Current Owner an interest in
the Corporation through will or the laws of descent and distribution) maintain
more than a 65% interest in the resultant entity.         Furthermore, in no
event shall a Change-in-Control be deemed to have occurred, with respect to the
Executive, if the Executive is part of a purchasing group which consummates the
Change-in-Control transaction. The Executive shall be deemed “part of a
purchasing group” for purposes of the preceding sentence if the Executive is an
equity participant or has agreed to become an equity participant in the
purchasing company or group (except for (A) passive ownership of less than 5% of
the voting equity securities of the purchasing company; or (B) ownership of
equity participation in the purchasing company or group which is otherwise
deemed not to be significant, as determined prior to the Change-in-Control by a
majority of the nonemployee continuing Directors of the Board of Directors).    
    Notwithstanding the foregoing, where payment is to be made to the Executive
under Section 4(b) of this Agreement in the case where the Executive’s Date of
Termination preceded the Change-in-Control, Change-in-Control shall have the
meaning set forth above, but will not include an event that is inconsistent with
Section 409A of the United States Internal Revenue Code of 1986, as amended.

3



--------------------------------------------------------------------------------



 



  (e)   “Date of Termination” shall mean:

  (i)   if the Executive’s employment is terminated for Disability, the date
such employment is terminated as specified in the Notice of Termination given to
the Executive;     (ii)   if the Executive terminates due to his/her death or
Retirement, the date of death or Retirement, respectively;     (iii)   if the
Executive decides to terminate employment upon Good Reason for Termination, the
date of such termination after the Corporation has been notified of the
Executive’s decision to terminate employment and the expiration of any
applicable cure period; or     (iv)   if the Executive’s employment is
terminated for any other reason, the date on which a termination becomes
effective pursuant to a Notice of Termination.

  (f)   “Disability” shall mean such incapacity as causes the Executive to meet
one of the following requirements:

  (i)   the Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or     (ii)   the Executive is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can he expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Corporation.

  (g)   “Good Reason for Termination” shall mean one or more of the following
conditions arising without the consent of the Executive:

  (i)   a material diminution of the Executive’s base compensation;     (ii)   a
material diminution in the Executive’s authority, duties or responsibilities;  
  (iii)   a material diminution in the authority, duties or responsibilities of
the supervisor to whom the Executive is required to report;

4



--------------------------------------------------------------------------------



 



  (iv)   a material diminution in the budget over which the Executive retains
authority, except that this shall not include a reduction in the Corporation’s
budget;     (v)   a material change in the geographic location at which the
Executive must perform the services; or     (vi)   any other action or inaction
that constitutes a material breach by the Corporation of this Agreement.

  (h)   “Incumbent Directors” shall mean the individuals who, as of the date
hereof, constitute the Board, together with any individual who becomes a
director subsequent to the date hereof whose election, or nomination for
election by the Corporation’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Directors, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.     (i)   “Notice of Termination” shall mean a written statement which
sets forth the specific reason for termination and, if such is claimed to be
Cause for Termination or Good Reason for Termination, in reasonable detail the
facts and circumstances which indicate that such is Cause for Termination or
Good Reason for Termination.     (j)   “Person” shall have the meaning ascribed
to such term in Section 3(a)(9) of the United States Securities Exchange Act of
1934, as amended, and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.     (k)   “Retirement” shall mean a
termination of the Executive’s employment after age 65 or in accordance with any
mandatory retirement arrangement with respect to an earlier age agreed to by the
Executive.

2.   Employment.

  (a)   Subject to the terms and conditions set forth herein, the Corporation
hereby agrees that the Executive is employed as of the date hereof as its
General Counsel. The duties of the Executive shall be as determined from time to
time by the Corporation, but shall at all times be consistent in scope and
authority with those commonly associated with such position, and in all cases
shall be substantially similar to those currently performed by the Executive as
of the date hereof.     (b)   The Executive’s base salary is currently set at
$155,000 per annum, paid in equal semi-monthly installments. The Executive shall
be entitled to such increases or decreases (subject to Section 1(g)(i) hereof)
in base salary as the Corporation may

5



--------------------------------------------------------------------------------



 



      determine from time to time in accordance with its regular compensation
review practices; provided that, such base salary must be increased each year by
at least the amount of the Annual Salary Adjustment Percentage.     (c)   The
Executive shall be entitled to receive annual bonuses based upon the performance
objectives established by the Corporation pursuant to the Corporation’s
Management Incentive Compensation Plan.     (d)   The Executive shall be
entitled to participate in all group insurance programs, retirement income
(pension) plans, and such other benefits made available by the Corporation to
its employees and executives commensurate with the Executive’s position in the
Corporation.

3.   Termination by the Corporation Due to Cause for Termination; Termination by
the Executive for Good Reason for Termination.

  (a)   Should Cause for Termination exist, the Corporation may terminate the
Executive’s employment due to Cause for Termination by delivering a Notice of
Termination. Notwithstanding the foregoing, the Executive will have 30 days
after receiving the Notice of Termination to correct the act or acts
constituting Cause for Termination, to provide to the Corporation a written
response explaining why his/her actions do not constitute Cause for Termination,
and/or to request a review of the Corporation’s decision. In the event the
Executive continues to engage in the conduct constituting Cause for Termination
for such period, does not provide a response, and does not request further
review by the Corporation, the Corporation may make a final determination that
the Executive has engaged in conduct constituting Cause for Termination and may
terminate the Executive at any time after the end of the 30-day period.     (b)
  The Executive may terminate his/her employment for Good Reason for Termination
by delivering to the Corporation Notice of Termination within a period not to
exceed 90 days of the initial existence of the condition giving rise to the Good
Reason for Termination. Notwithstanding the foregoing, the Corporation will have
30 days after receiving the Notice of Termination to correct the conditions
constituting Good Reason for Termination. If the Corporation fails to correct
such conditions within such period, then the Executive may terminate his/her
employment at any time after the end of the 30-day period. In order to receive
benefits under this Agreement because of Good Reason for Termination, the
Executive must separate from service within two years following the initial
existence of the condition or conditions giving rise to the Good Reason for
Termination.

6



--------------------------------------------------------------------------------



 



4.   Payments and Terms Following Termination of Employment or a
Change-in-Control.

  (a)   If, during the term of this Agreement, the Executive’s employment is
terminated due to death, Disability or Retirement, by the Executive not for Good
Reason for Termination) or by the Corporation due to Cause for Termination in
accordance with Section 3(a) hereof, then the Corporation shall have no
obligations hereunder to the Executive other than to pay in cash any unpaid
portion of the Executive’s base salary for the period from the last period for
which the Executive was paid to the Date of Termination. In the event of
Executive’s death, all such payments shall be made to Executive’s spouse, should
he/she survive him/her, or if he/she does not, to Executive’s estate. The
amounts described under this Section 4(a) shall be paid to the Executive on or
before March 15 of the year following the Executive’s Date of Termination.    
(b)   If the Executive’s employment with the Corporation is terminated other
than under the circumstances described in subsection 4(a) (i.e., other than due
to death, Disability, Retirement, by the Executive not for Good Reason for
Termination or by the Corporation due to Cause for Termination) at any time
during the period commencing six months prior to the date of a Change-in-Control
and ending on the second anniversary of the date of a Change-in-Control, and
either the Executive’s employment terminates or the Change-in-Control occurs
during the term of this Agreement or within the six-month period following the
expiration of the term of this Agreement, then the Corporation shall pay on or
before the fifth day following the Date of Termination (or if the Date of
Termination preceded the date of the Change-in-Control, on or before the fifth
day following the date of the Change-in-Control), to the Executive the following
sums (less any amounts paid to the Executive pursuant to subsection (c) of this
Section 4):

  (i)   in cash any unpaid portion of the Executive’s full base salary for the
period from the last period for which the Executive was paid to the Date of
Termination, or the date of the Change-in-Control, as the case may be; and    
(ii)   an amount in cash equal to the product obtained by multiplying by two the
sum of:

  (A)   the greater of (1) the Executive’s annual base salary for the year in
effect on the Date of Termination (provided that in the case of Termination for
Good Reason by the Executive the date immediately preceding the date of the
event which gave rise to the Termination for Good Reason by the Executive shall
be used instead of the Date of Termination) or (2) the Executive’s annual base
salary for the year in effect on the date of the Change-in-Control; and

7



--------------------------------------------------------------------------------



 



  (B)   the greater of (1) the average annual cash award received by the
Executive as incentive compensation or bonus for the two calendar years
immediately preceding the Date of Termination (provided that in the case of
Termination for Good Reason by the Executive the date immediately preceding the
date of the event which gave rise to the Termination for Good Reason by the
Executive shall be used instead of the Date of Termination) or (2) the average
annual cash award received by the Executive as incentive compensation or bonus
for the two calendar years immediately preceding the date of the
Change-in-Control.

  (c)   If, during the term of this Agreement, the Executive’s employment with
the Corporation is terminated other than under the circumstances above described
in subsections 4(a) or 4(b) (i.e., not in connection with a Change-in-Control as
described in subsection 4(b) and other than due to death, Disability,
Retirement, by the Executive not for Good Reason for Termination or by the
Corporation due to Cause for Termination), then the Corporation shall pay on or
before the fifth day following the Date of Termination to the Executive the
following sums (provided, however, that if a Change-in-Control occurs within six
months following the Date of Termination, the Executive shall be entitled to the
amounts set forth in subsection (b) above reduced by the amounts paid to the
Executive pursuant to this subsection (c) of this Section 4):

  (i)   in cash any unpaid portion of the Executive’s full base salary for the
period from the last period for which the Executive was paid to the Date of
Termination; and     (ii)   an amount in cash equal to the Executive’s annual
base salary for the year in effect on the Date of Termination.

  (d)   If the Executive’s employment should terminate under such circumstances
as entitle the Executive to receive payments pursuant to subsection (b) or
subsection (c) of this Section 4, the Corporation shall reimburse the Executive
for any reasonable fees or other costs incurred by the Executive up to a maximum
amount of $6,000 in retaining and continuing the services of an executive
placement agency during the period beginning on the Date of Termination and
ending on the earlier to occur of (i) the second anniversary of the Date of
Termination and (ii) the date on which the Executive becomes employed by another
Person or becomes self-employed. The Executive shall be required to substantiate
these expenses and must request reimbursement from the Corporation, and
reimbursement by the Corporation shall be made as soon as administratively
possible after receiving the request but no later than the end of the third
calendar year following the Executive’s Date of Termination.     (e)   If any
payment due to the Executive pursuant to this Agreement result in a tax being
imposed on the Executive pursuant to Section 4999 of the United States

8



--------------------------------------------------------------------------------



 



      Internal Revenue Code of 1986, as amended, then the Corporation shall
reduce the total payments payable to the Executive to the maximum amount payable
without incurring the Section 4999 tax.     (f)   Notwithstanding any provision
for similar payments and/or benefits under any other plan, program, agreement,
policy, practice, or the like of the Corporation, this Agreement is intended to
represent the Executive’s sole entitlement to severance payments and benefits in
connection with the termination of his/her employment.     (g)   The receipt of
any severance payments pursuant to this Section 4 will be subject to the
Executive signing and not revoking for a period of seven days a separation and
mutual release of claims agreement in substantially the form then used by the
Corporation in connection with its general severance policy.     (h)  
Notwithstanding any other provisions in this Agreement to the contrary, if on
the date of the Executive’s “separation from service” as defined in Code
Section 409A of the United States Internal Revenue Code of 1986, as amended, the
Executive is a “specified employee” as defined in Section 409A, and the
Corporation determines that payment under this Agreement would violate the
six-month delay rule of Section 409A any payment that otherwise would have been
made during the six-month period following separation from service will be paid
in a single sum on the first day of the seventh month following the date of such
separation from service.

5.   Noncompetition. The Executive covenants and agrees that if the Executive
receives payment under this Agreement, then during the Restricted Period (as
defined below), the Executive shall not in the United States of America,
directly or indirectly, whether as principal or as agent, officer, director,
employee, consultant, shareholder or otherwise alone or in association with any
other Person, engage or participate in, be connected with, lend credit or money
to, furnish consultation or advice or permit the Executive’s name to used in
connection with, any Competing Business (as defined below). “Restricted Period”
shall mean the period during which the Executive’s health and welfare benefits
are continued pursuant to Section 6 of this Agreement, plus any amount of time
during such period during which the Executive is in violation of this provision.
“Competing Business” shall mean any Person engaged in the business of selling or
attempting to sell any product or service which competes materially with
(i) products or services sold by the Corporation within the two years prior to
termination of the Executive’s employment hereunder or (ii) new products of the
Corporation with respect to which the Corporation had allocated engineering
resources at the Date of Termination to develop such new products.   6.   Health
and Welfare Benefits.

  (a)   If the Executive’s employment should terminate under such circumstance
as entitle the Executive to receive payments pursuant to Section 4(b) hereof,
the

9



--------------------------------------------------------------------------------



 



      Executive shall be deemed for purposes of the Corporation’s health and
welfare employee benefit plans to have remained in the continuous employment of
the Corporation for the two-year period following the Date of Termination and
shall be entitled to monthly health and welfare benefits as though he/she had so
remained in the employment of the Corporation.     (b)   If the Executive’s
employment should terminate under such circumstance as entitle the Executive to
receive payments pursuant to Section 4(c) hereof, the Executive shall be deemed
for purposes of the Corporation’s health and welfare employee benefit plans
(medical, dental and vision) to have remained in the continuous employment of
the Corporation for the one-year period following the Date of Termination and
shall be entitled to monthly health and welfare benefits as though he/she had so
remained in the employment of the Corporation.     (c)   If for any reason,
whether by law or provisions of the Corporation’s employee benefit plans or
otherwise, any benefits to which the Executive would be entitled to under the
foregoing subsections of this Section 6 cannot be provided pursuant to such
employee benefit plans, then the Corporation shall pay to the Executive the
difference between the benefits the Executive would have received in accordance
with the foregoing subsections of this Section 6 if the Corporation or its
employee benefit plans could have provided such benefits and the amount of
benefits, if any, actually paid by the Corporation or its employee benefit
plans. Any such payments will be made prior to March 15 of the year following
the year in which the Executive becomes entitled to the payments.     (d)  
Notwithstanding any other provision of this Section 6 to the contrary, the
Corporation shall not be required to provide to the Executive any of the health
benefits to be provided to the Executive under subsections (a) through
(c) unless the Executive shall have timely elected COBRA continuation coverage
following termination of his/her employment.

7.   Other Employment. In the event of a termination of employment under the
circumstances above described in Section 4(b) or 4(c) hereof, the Executive
shall have no duty to seek any other employment after termination of his/her
employment with the Corporation, and the Corporation hereby waives and agrees
not to raise or use any defense based on the position that the Executive had a
duty to mitigate or reduce the amounts due him/her hereunder by seeking other
employment whether suitable or unsuitable, and should the Executive obtain other
employment, then the only effect of such on the obligations of the Corporation
hereunder shall be that the Corporation shall be entitled to credit against any
payments which would otherwise be made pursuant to Section 6 hereof, any
comparable payments to which the Executive is entitled under the employee
benefit plans maintained by the Executive’s other employer or employers in
connection with services to such employer or employers after termination of
his/her employment with the Corporation.

10



--------------------------------------------------------------------------------



 



8.   Stock Appreciation Rights, Stock Options and Restricted Stock. The
Executive’s outstanding stock appreciation rights, stock options, restricted
stock and other awards shall vest in accordance with the terms of the applicable
plans and agreements.   9.   Term of this Agreement.

  (a)   This Agreement shall be for an initial term beginning on the date hereof
and expiring on the third anniversary of such date and shall automatically be
extended for successive additional terms of two years unless termination occurs
pursuant to subsection (b) below.     (b)   Except for the obligations of the
Executive under Sections 5, and 10(i) of this Agreement and the obligations of
the Corporation under Sections 4, 6, 7, 8 and 10(i) of this Agreement which
shall survive the termination of this Agreement as provided therein, this
Agreement shall terminate (i) at the end of the then current term of this
Agreement provided that either party has given the other party written notice of
its intent not to renew at least 60 days prior to the end of the then current
term or (ii) upon the effectiveness of the earlier termination of the
Executive’s employment pursuant to the terms of this Agreement.

10.   Miscellaneous.

  (a)   This Agreement shall be construed under the laws of the Commonwealth of
Pennsylvania without regard to its conflicts of laws provisions. The parties
hereto further agree that any action brought to enforce any right or obligation
under this Agreement shall be subject to the exclusive jurisdiction of the
courts of the Commonwealth of Pennsylvania. Each party hereby consents to
personal jurisdiction in any action brought in any court, federal or state,
within the Commonwealth of Pennsylvania having subject matter jurisdiction in
this matter. Each party hereby irrevocably waives any objection, including,
without limitation, any objection to the laying of venue or based on the grounds
of forum non conveniens, which it may now or hereafter have to the bringing of
any such action or proceeding in such jurisdiction.     (b)   This Agreement
constitutes the entire understanding of the parties hereto with respect to the
subject matter hereof and may only be amended or modified by written agreement
signed by the parties hereto. This Agreement supersedes the agreements described
in the recitals to this Agreement previously entered into by and between the
Corporation and the Executive.     (c)   The Corporation will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Corporation, by agreement in form and substance satisfactory to the Executive,
to expressly assume and agree to perform this Agreement (including but not
limited to, those provisions which survive termination of this Agreement) in the
same manner required of the Corporation

11



--------------------------------------------------------------------------------



 



      and to perform it as if no such succession had taken place. Failure of the
Corporation to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to terminate employment due to Good Reason for Termination. As used in this
Agreement, “Corporation” shall mean the Corporation as hereinbefore defined and
any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in this subsection (c) or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.     (d)   This Agreement shall inure to the benefit of and be enforceable
by the Executive and the Corporation and their respective legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amounts would still be payable
to him/her hereunder if he/she had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to his/her devisee, legatee or other designee or, if there be no such
designee, to his/her estate.     (e)   Any notice or other communication
provided for in this Agreement shall be in writing and, unless otherwise
expressly stated herein, shall be deemed to have been duly given (i) on the date
of delivery if delivered in person, (ii) three business days after being mailed
by United States registered mail, return receipt requested, postage prepaid or
(iii) one business day after being sent by an overnight commercial courier of
national reputation, addressed in the case of the Executive to his/her office at
the Corporation with a copy to his/her residence and in the case of the
Corporation to its principal executive offices, attention of the Chief Executive
Officer.     (f)   No provisions of this Agreement may be modified (except as
provided in Section 4(i) hereof), waived or discharged unless such waiver,
modification or discharge is agreed to in writing signed by the Executive and
approved by resolution of the Board of Directors or the Compensation Committee
thereof. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.     (g)   The
invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect. If any provision hereof shall be
deemed invalid or unenforceable, either in whole or in part, this Agreement
shall

12



--------------------------------------------------------------------------------



 



      be deemed amended to delete or modify, as necessary, the offending
provision and to alter the bounds thereof in order to render it valid and
enforceable.     (h)   This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.     (i)   If litigation
should be brought to enforce, interpret or challenge any provision contained
herein, the prevailing party shall be entitled to its reasonable attorney’s fees
and other costs incurred in such litigation and, if a money judgment is rendered
in favor of the Executive, to interest on any such money judgment obtained
calculated at the prime rate of interest in effect from time to time at PNC
Bank, N.A. from the date that the payment should have been made or damages
incurred under this Agreement. Payment of fees pursuant to this Section 10(i)
shall be made by the 15th day of the third month following the year in which the
litigation is concluded.     (j)   The Executive acknowledges that he/she has
had the opportunity to discuss this matter with and obtain advice from his/her
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed on the date first
above written.

             
ATTEST:
      TOLLGRADE COMMUNICATIONS, INC.    
 
           
/s/ Joseph O’Brien
      By: /s/ Joseph A. Ferrara    
 
     
 
       Title: President and CEO    
 
           
 
           
WITNESS:
           
 
           
/s/ Joseph O’Brien
      /s/ Jennifer M. Reinke    
 
     
 
Jennifer M. Reinke    

14